DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 08 September 2022 have been entered. Claims 1-11, 14-18, and newly added claims 19-26 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation wherein 1% or more of the porous insulating layer is present inside the electrode composite layer. It is unclear as to whether the 1% of the porous insulating layer refers to a measure by mass or by volume of the layer. In light of the citation of the Z direction in paragraph 1 on page 14 of the instant specification, the examiner believes that Applicant intends to claim wherein the 1.0% is by volume of the porous insulating layer and will interpret the claim as such for the purposes of prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-11, 14, and 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2018/0138482 A1) in view of Yamada et al. (US 20150076741 A1) and Nagata (US 2013/0236773 A1).

Regarding claim 1, Sakurai discloses a battery 1 including stacking positive electrode plates 21 and negative electrode plates 31 in an electrode assembly 20 [0068]. The negative electrode plate 31 is formed such that negative electrode active material layers 33A and 33B are disposed on opposite surfaces of a negative electrode current collector foil 32 [0075]. Additionally, separator layers 34A and 34B are disposed on active material layers 33A and 33B, respectively, to allow ions, such as Li+ ions in the electrolyte solution, to pass through [0076]-[0077]. The separator layers formed on the negative electrode active material layers comprise the integrated negative electrode plate 30 in which separator layers 34 permeate both negative electrode active material layers 33A and 33B to form resin-permeated portions 33Aj and 33Bj [0080].
Sakurai additionally discloses that in a preferred embodiment that the separators each include a porous film having a three-layer structure of PP/PE/PP [0078]. In alternative embodiments, Sakurai teaches that the separators may be formed by depositing resin particles containing polypropylene, polyethylene, or the like, on the active material layer [0010]. Sakurai fails to disclose wherein the separator has a bicontinuous structure wherein “bicontinuous” is interpreted as a structure in which both two phase-separated structure form three-dimensional continuous phases.

Yamada discloses a separator 4 for a nonaqueous electrolyte electricity storage device [0023]. The separator is a porous epoxy resin membrane and may be produced by any of methods (a)-(c) disclosed by Yamada. In one embodiment, method (a) comprises forming an epoxy resin composition containing an epoxy resin, a curing agent, and a porogen [0025]. The composition is applied onto a substrate to form a sheet-shaped body of the epoxy resin composition. Thereafter, the body is heated to cause the epoxy resin to be three-dimensionally cross-linked. At this time, a bicontinuous structure is formed as a result of phase separation between the epoxy resin and the porogen [0025]. The epoxy resin sheet is then washed to remove the porogen and dried to obtain a porous epoxy resin membrane having a three-dimensional network structure and pores communicating with each other [0025]. 
Yamada teaches that the porosity and pore diameter distribution of the porous epoxy resin membrane vary depending on the types of materials, the blending ratio of  the materials, and the reaction conditions (heating temperature and time of the polymerization) [0045]. Therefore, in order to obtain the intended porosity characteristics, Yamada teaches that the molecular weight of the resin, the weight distribution, the viscosity of the solution, and the cross-linking reaction rate etc. at the time of phase separation may all be controlled to provide a stable porous structure [0045]. Similarly, an appropriate curing agent contributes to the improvement of characteristics such as heat resistance, chemical durability, and mechanical properties of the membrane [0046].
The separator 4 may consist only one of the porous epoxy resin membrane, or may be composed of a stack of the porous epoxy resin membrane and another porous material on one or both surfaces of the membrane [0113]. The other porous material may be a polyolefin [0113] or a polyimide material, among others, [0113] and may be formed as a skin layer. The skin layer may be formed in a method in which polyamide resin, for example, is formed directly on the porous epoxy resin membrane by the interfacial polymerization taking place on the porous epoxy resin membrane.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the separator disclosed by Yamada for the porous resin film in the separator-integrated electrode plate of Sakurai with a reasonable expectation of success in providing a resin film with suitable insulative and porous properties. The Courts have held that the substitution of one known prior art element for another is obvious to one of ordinary skill in the art when the substitution yields no more than predictable results. See MPEP 2143(I)(B). In this case, one of ordinary skill in the art would find it obvious to incorporate a resin membrane of Yamada as the porous resin film in Sakurai and would further find it obvious to control the reaction conditions of the polymerization/melting steps such that the desired porosity and mechanical strength was obtained.

Modified Sakurai therefore reads on the claim limitation “An electrode comprising:
an electrode substrate (negative electrode current collector foil 32);
an electrode composite layer on the electrode substrate (negative electrode active material layer 33), the electrode composite layer containing an active material; and
a porous insulating layer on the electrode composite layer (resin film of Yamada), the porous insulating layer containing resin as a main component,
wherein at least a part of the porous insulating layer is present inside the electrode composite layer and integrated with a surface of the active material (resin-permeated regions 33Aj and 33Bj).”
Sakurai and Yamada fail to provide details regarding the electrical resistance values of the separator.
Nagata teaches a lithium secondary battery including positive and negative electrodes and sheet-shaped battery outer casing materials [0030]. Nagata further teaches wherein the casing material is formed with heat-resistant resin films and an adhesive layer [0037]. In Example 1, the casing material is formed with a polypropylene film as an inner layer and an outer layer formed with polyethylene terephthalate, polyamide, a urethane-based adhesive layer, and aluminum foil [0077]. Nagata also teaches that Examples 1-5 were subject to an insulation test wherein the batteries were subject to an applied voltage of 25V (Fig. 7, [0100]). The examples 1-5 showed high resistances, with resistance values of greater than 200 MΩ, and resulting in only a small amount of thermal deformation of the inner polypropylene layer [0102]. Furthermore, some comparative examples exhibited resistance values of 0.8 to 4.1 MΩ and resulted in a large amount of thermal deformation [0102]. Nagata teaches wherein the difference may be attributed to the heat resistance and thickness of the insulating layer in the casing [0103]. Therefore, Nagata teaches wherein electrical resistance, such as direct current resistance, is a result-effective variable based upon thickness and heat resistance of the materials.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the composition and reaction conditions of the separator of Modified Sakurai, as taught by Yamada and Nagata, to optimize the direct current resistance value to be greater than 40 MΩ as a matter of routine experimentation with a reasonable expectation of success in forming a separator that is suitably electrically insulating and minimizes thermal deformation of the resin film. The Courts have held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II).
Modified Sakurai therefore renders obvious the claim limitation “wherein the porous insulating layer has a direct current resistance value of 40 MΩ or more either before or after a bending test in which the electrode is bent 20 times by a cylindrical mandrel bending tester equipped with a cylindrical mandrel having a diameter of 4 mm.”
Furthermore, the limitation “either before or after a bending test in which the electrode is bent 20 times by a cylindrical mandrel bending tester equipped with a cylindrical mandrel having a diameter of 4 mm” is met because the claim language “before or after” the described test encompasses all conditions. 

Regarding claim 6, Modified Sakurai renders obvious the electrode of claim 1 as set forth above. Modified Sakurai further renders obvious the claim limitation “wherein the porous insulating layer has a 30cross-linked structure” because the membrane of Yamada is cross-linked [0025].

Regarding claim 7, Modified Sakurai renders obvious the electrode of claim 1 as set forth above. Modified Sakurai further renders obvious the claim limitation “wherein the porous insulating layer has a plurality of voids, and one of the voids is communicated with other voids around” because the resin membrane of Yamada has a three-dimensional network structure and pores communicating with each other [0025].

Regarding claim 8, Modified Sakurai renders obvious the electrode of claim 1 as set forth above. Sakurai further discloses an electrode plate pair 40 that includes that integrated negative electrode plate 30 and the positive electrode plate 21 stacked on the separator layer 34 of the integrated negative electrode plate 30, thereby insulating the positive and negative electrodes (Fig. 6, [0085]). Modified Sakurai therefore reads on the claim limitation “An electrode element comprising:  29Client Ref. No. FN201905202 
a negative electrode; and 
a positive electrode 
wherein the negative electrode and the positive electrode are stacked overlying each other with being insulated from each other, 
5wherein at least one of the negative electrode and the positive electrode is the electrode according to claim 1.”

Regarding claim 9, Modified Sakurai renders obvious the electrode element of claim 8 as set forth above. Modified Sakurai accordingly reads on the claim limitation “wherein the negative electrode and the positive electrode are stacked in contact with each other” because the positive and integrated negative electrode plate are stacked in contact with each other.

Regarding claim 10, Modified Sakurai renders obvious the electrode element of claim 8 as set forth above. Modified Sakurai accordingly reads on the claim limitation “wherein the negative electrode and the positive electrode are stacked via a separator” because the separator layer 34 is disposed in between the positive electrode plate and the rest of the integrated negative electrode plate.

Regarding claim 11, Modified Sakurai renders obvious the electrode element of claim 8 as set forth above. Sakurai further discloses wherein the battery is a prismatic sealed lithium-ion secondary battery comprised of a case 10 and a nonaqueous electrolyte solution 19 partially impregnated in the electrode assembly 20 and sealed with sealing member 15 [0069], [0097].
Modified Sakurai therefore reads on the claim limitation: “A non-aqueous electrolyte power storage element (battery 1) comprising: 
15the electrode element according to claim 8.”

Regarding claim 14, Modified Sakurai renders obvious the electrode of claim 1 as set forth above. Modified Sakurai accordingly renders obvious wherein the electrode is comprised of a porous insulating layer with a direct current resistance value of 40 MΩ or more. Sakurai and Yamada further disclose wherein the mechanical strength of the separator is a property that is desirably maximized ([0082] of Sakurai, [0046] of Yamada).
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the electrical insulation in the separator of Modified Sakurai as set forth above while also providing suitable flexibility and toughness that are required to maintain operability before and after being subject to the claimed bending test.  

Regarding claim 16, Modified Sakurai renders obvious the electrode of claim 1 as set forth above. Sakurai further teaches wherein the porous insulating layer, the separator, permeates the electrode composite layer, the active material layer, such that the separator is bonded to the active material layer [0013], [0035]. Furthermore, the molten resins associated with the PP and PE mixture are only partially present in the form of a film on the resin-permeated portions 33Aj and 33Bj [0081]. It is the examiner’s position that the film only being partially present may be interpreted as an unclear interface between the separator and the electrode composite layer that the resin permeates into, since the film is not fully formed as it was before the integration.
Modified Sakurai therefore reads on the claim limitation “wherein a part of the porous insulating layer has entered the electrode composite layer and bonded with a surface of the active material (resin in the resin-permeated regions 33Aj and 33Bj), and wherein the electrode does not have a clear interface between the porous insulating layer and the electrode composite layer.”

Regarding claim 17, Modified Sakurai renders obvious the electrode of claim 1 as set forth above. Sakurai further discloses wherein the active material layers are still present in the resin-permeated portions, as depicted in Fig. 7, such that some of the active material particles are surrounded by the resin permeating into the active material layer. Modified Sakurai therefore reads on the claim limitation “wherein the active material comprises a plurality of particles, and wherein at least one particle of the plurality of particles is surrounded by the resin of the porous insulating layer.”

Regarding claim 18, Modified Sakurai renders obvious an electrode element as disclosed above in the analysis of claim 8 wherein the separator-integrated electrode, the electrode of claim 1, is the negative electrode. Sakurai further teaches that the separator-integrated electrode may be either the positive or the negative electrode [0009].
It would accordingly be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the electrode element of Modified Sakurai such that the positive electrode is the separator-integrated electrode of claim 1, as taught by Sakurai, with a reasonable expectation of success. Modified Sakurai therefore renders obvious the claim limitation “An electrode element comprising:
a negative electrode; and
a positive electrode
wherein the negative electrode and the positive electrode are stacked overlying each other with being insulated from each other,
wherein the positive electrode is the electrode according to claim 1."

Regarding claim 19, Modified Sakurai renders obvious the claim limitations of the electrode according to claim 1, as set forth above. Sakurai further discloses wherein the width of the resin-permeated portion is set to be more than two times the thickness of the resin separator layer [0012]. Furthermore, the width is desirably four times less than the thickness because as the width of the resin-permeated portion decreases, the effective area of the active material layer increases. Sakurai accordingly discloses wherein the size of the resin-permeated portion is a result-effective variable, the result being a balance between the active material layer effective area and the degree of mechanical strength from permeating the resin into the active material. Sakurai fails to disclose a specific percentage of the porous insulating layer present in the active material layer.
It would be obvious, absent evidence of criticality or unexpected results, to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the amount of porous insulating layer permeating into the active material region, as taught by Sakurai, to arrive at the claimed range with a reasonable expectation of success in providing suitable mechanical strength and a suitable effective area for the active material. The Courts have held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II).
Modified Sakurai therefore renders obvious the claim limitation “wherein 1.0% or more of the porous insulating layer is present inside the electrode composite layer.”

Regarding claim 20, Modified Sakurai renders obvious the claim limitations of the electrode according to claim 1, as set forth above. Sakurai further teaches wherein the width of the resin-permeated portion is desirably greater than two times the thickness of the separator, but less than four times the thickness of the separator [0012]. In one embodiment, Sakurai discloses that the thicknesses of the current collectors are 10 µm ([0073], [0077]), but does not disclose the thickness of the separator. Furthermore, Sakurai teaches that the resin-permeated portions 33Aj and 33Bj are formed by laser-cutting of the peripheral edges 30 of the integrated negative electrode plate [0080]. Therefore, the resin-permeated portions are formed along the peripheral edge extending in a direction into the page in Fig. 5 of Sakurai.
Modified Sakurai accordingly renders obvious the claim limitation “wherein at least a part of the porous insulating layer is present inside the electrode composite layer and integrated with a surface of the active material, to form a continuous region between the full length of the porous insulating layer which overlays with electrode composite layer, wherein the continuous region has throughout a part of the porous insulating layer inside the electrode composite layer” wherein the full length of the porous insulating layer may be interpreted as the peripheral edge extending into the page in Fig. 5 of Sakurai, orthogonal to the labeled DH and EH directions.

Regarding claim 21, Modified Sakurai renders obvious the claim limitations of the electrode according to claim 1, as set forth above. Modified Sakurai further renders obvious the claim limitation “wherein the bicontinuous structure has a resin as a backbone.”

Regarding claim 22, Modified Sakurai renders obvious the claim limitations of the electrode according to claim 21, as set forth above. Modified Sakurai further renders obvious “wherein the bicontinuous structure has a three-dimensional branched network structure of the resin as a backbone.”

Regarding claim 23, Modified Sakurai renders obvious the claim limitations of the electrode according to claim 22, as set forth above. Yamada teaches in one embodiment that the resin membrane precursor solution is formed with 100 parts by weight of an epoxy resin in 147 parts by weight of the porogen [0125]. Additionally, 15 parts by weight of 1,6-diaminohexane is added to the solution. After curing, the porogen is removed [0127]. Yamada does not provide details regarding the remaining weight composition of the resin membrane following the curing and washing steps. However, it is the examiner’s position that one of ordinary skill in the art would reasonably expect a percentage of the resin occupying the resin membrane to be greater than 50% by weight after the porogen is removed. Modified Sakurai therefore renders obvious the claim limitation “wherein the resin occupies 50% by mass or more of all materials constituting the porous insulating layer.”
Alternatively, if it were found that the resin membrane was comprised of less than 50% by mass or more of the resin, it would be obvious to one of ordinary skill to optimize the blending ratio of materials as a matter of routine experimentation to arrive at the claimed invention with a reasonable expectation of success in providing a suitable resin backbone with desirable characteristics, such as mechanical strength and porosity, as taught by Yamada [0045].

Regarding claim 24, Modified Sakurai renders obvious the claim limitations of the electrode according to claim 23, as set forth above. Sakurai discloses that the resin-permeation step may occur at a temperature equal to or higher than the melting point of the PE (120⁰C) and PP (168⁰C) in the case of a separator comprising PP and PE resins.
 Yamada discloses that the temperature and time required for curing the epoxy resin composition varies depending on the types of the resin and curing agent [0052]. Suitable curing temperatures include temperatures ranging from 40⁰C to 120⁰C, for example, whereas postcuring may range from 50⁰C to 160⁰C [0052]. 
It would be obvious to one of ordinary skill in the art to select a resin material with a glass transition temperature, i.e. melting point, greater than 100⁰C, as taught by Sakurai and Yamada, with a reasonable expectation of success in providing a suitable resin for the separator-integrated electrode with desirable melting properties. Modified Sakurai therefore renders obvious the claim limitation “wherein the resin has a glass transition temperature of 100 degrees C or higher.”

Regarding claim 25, Modified Sakurai renders obvious the claim limitations of the electrode according to claim 1, as set forth above. Modified Sakurai further renders obvious the claim limitation “wherein the porous insulating layer has a plurality of voids that are three-dimensionally spread with one void communicated with other voids around it.”

Regarding claim 26, Modified Sakurai renders obvious the claim limitations of the electrode according to claim 1, as set forth above. Modified Sakurai further renders obvious the claim limitation “wherein the porous insulating layer is formed by polymerization-induced phase separation” because the membrane of Yamada is formed by reaction-induced phase separation in which the reaction is polymerization of the epoxy resin and curing agent [0042].

Claims 2-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2018/0138482 A1) in view of Yamada et al. (US 20150076741 A1) and Nagata (US 2013/0236773 A1), as applied to claim 1 (and claim 14 with respect to the rejection of claim 15), further in view of Arnold et al. (US 2017/0170441 A1)

Regarding claim 2, Modified Sakurai renders obvious the electrode of claim 1 as set forth above. As mentioned previously, Yamada discloses that the precursor materials, such as the curing agent, may be controlled to improve mechanical properties of the separator [0046]. Neither Sakurai nor Yamada provide details regarding the elongation of the separator. 
Arnold teaches a porous, electrically insulating layer formed on separators formed through ultraviolet (UV) or electron beam (EB) curing slurries of reactive liquid resins [0013] to provide a superior, porous, mechanically strong, and heat resistant separator [0011], [0101]. Arnold further teaches wherein the layer is comprised of ceramic particles mixed with a UV or EB curable binder mixture [0100]. The ceramic particulate material comprises at least one thermally conductive material with an electrical resistance of at least 10 MΩ [0106] and the UV or EB curable binder mixture is taught to be selected from UV-curable meth(acrylates) (e.g., acrylated urethanes, polyesters, rubbers, and thioesters) [0116]. Arnold teaches that the UV or EB cured coating is adhered to either the top or bottom surface of the separator and that the coated separator is configured to suppress ionic flow through the pores and to be electrically insulating [0153]. Arnold teaches that the mixture of precursor materials to form the porous, insulating layer may be altered to optimize for certain coating properties including, but not limited to, elongation [0117], which further teaches that elongation is an art-recognized result-effective variable. 
 It would therefore be obvious to one of ordinary skill prior to the effective filing date to combine the coating layer of Arnold with the separator-integrated electrode plate of Modified Sakurai, as taught by Yamada with respect to the skin layer and taught by Arnold, with a reasonable expectation of success in improving the mechanical strength and heat resistance of the separator. The Courts have held that it is obvious to combine prior art elements when the combination yields no more than predictable results. See MPEP 2143(I)(A). In this case, Yamada teaches that a skin layer may be included on the membrane and Arnold provides a specific example of a coating layer that would reasonably be expected to improve the mechanical properties of the separator. 
It would further be obvious to optimize the elongation of the coated separator of Modified Sakurai by modifying the ratio and composition of precursor materials, as taught by Arnold, such that the curable resin binder mixture resulted in an elongation of greater than 15% at break with a reasonable expectation of success in forming an insulating layer with suitable mechanical strength. The Courts have held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II). Modified Sakurai therefore renders obvious the claim limitation “wherein the resin comprises a polymer of a curable resin composition containing a curable resin having an elongation of 15% or more at break.”

Regarding claims 3 and 4, Modified Sakurai renders obvious the electrode of claim 2 as set forth above. Arnold further teaches wherein the UV-curable resin in one embodiment is comprised of dispersed urethane acrylate (Example 2, [0173], Table 3). 
It would accordingly be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select urethane acrylate as the UV-curable resin in the porous, insulating layer of Modified Sakurai, as taught by Arnold, with a reasonable expectation of success. It is within the ambit of one of ordinary skill in the art to select a known material based on its suitability for its intended use. See MPEP 2144.07.
Modified Sakurai therefore renders obvious the claim limitations of claims 3 and 4 because urethane acrylate is comprised of an acryloyl group.

Regarding claim 5, Modified Sakurai renders obvious the electrode of claim 2 as set forth above. Arnold further teaches wherein the UV-curable resin in one embodiment is comprised of 34.8% by weight of dispersed urethane acrylate (Table 3). 
It would accordingly be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the UV-curable resin, such as urethane acrylate, in the porous, insulating layer of Modified Sakurai in an amount of 34.8% by weight, as taught by Arnold, with a reasonable expectation of success.
Modified Sakurai therefore renders obvious the claim limitation “wherein the curable resin accounts for 30% by weight or more of the resin.”
Regarding claim 15, Modified Sakurai renders obvious the electrode of claim 14 as set forth above. As mentioned previously, Yamada discloses that the precursor materials, such as the curing agent, may be controlled to improve mechanical properties of the separator [0046]. Neither Sakurai nor Yamada provide details regarding the elongation of the separator. 
Arnold teaches a porous, electrically insulating layer formed on separators formed through ultraviolet (UV) or electron beam (EB) curing slurries of reactive liquid resins [0013] to provide a superior, porous, mechanically strong, and heat resistant separator [0011], [0101]. Arnold further teaches wherein the layer is comprised of ceramic particles mixed with a UV or EB curable binder mixture [0100]. The ceramic particulate material comprises at least one thermally conductive material with an electrical resistance of at least 10 MΩ [0106] and the UV or EB curable binder mixture is taught to be selected from UV-curable meth(acrylates) (e.g., acrylated urethanes, polyesters, rubbers, and thioesters) [0116]. Arnold teaches that the UV or EB cured coating is adhered to either the top or bottom surface of the separator and that the coated separator is configured to suppress ionic flow through the pores and to be electrically insulating [0153]. Arnold teaches that the mixture of precursor materials to form the porous, insulating layer may be altered to optimize for certain coating properties including, but not limited to, elongation [0117], which further teaches that elongation is an art-recognized result-effective variable. 
 It would therefore be obvious to one of ordinary skill prior to the effective filing date to combine the coating layer of Arnold with the separator-integrated electrode plate of Modified Sakurai, as taught by Yamada with respect to the skin layer and taught by Arnold, with a reasonable expectation of success in improving the mechanical strength and heat resistance of the separator. The Courts have held that it is obvious to combine prior art elements when the combination yields no more than predictable results. See MPEP 2143(I)(A). In this case, Yamada teaches that a skin layer may be included on the membrane and Arnold provides a specific example of a coating layer that would reasonably be expected to improve the mechanical properties of the separator. 
It would further be obvious to optimize the elongation of the coated separator of Modified Sakurai by modifying the ratio and composition of precursor materials, as taught by Arnold, such that the curable resin binder mixture resulted in an elongation of greater than 15% at break with a reasonable expectation of success in forming an insulating layer with suitable mechanical strength. The Courts have held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II). 
Arnold teaches wherein the UV-curable resin in one embodiment is comprised of 34.8% by weight of dispersed urethane acrylate (Table 3). It would accordingly be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the UV-curable resin, such as urethane acrylate, in the porous, insulating layer of Modified Sakurai in an amount of 34.8% by weight, as taught by Arnold, with a reasonable expectation of success.
Modified Sakurai therefore renders obvious the claim limitation “wherein the resin comprises at least 30% by weight of a polymer of a curable resin composition containing a curable resin having an elongation of 15% or more at break.”

Response to Arguments
Applicant notes that Sakurai appears to correspond with US 2018/0138482 A1 as the primary reference for the rejection of claim 1 and requests clarification regarding the correct reference number. The examiner confirms that Sakurai corresponds with US 2018/0138482 A1, as set forth in the 892 form mailed 20 June 2022, and thanks Applicant for noting the typographical error in the previous Office Action.
Furthermore, Applicant argues that the cited references neither disclose nor suggest a porous insulating layer having a bicontinuous structure (Remarks, pg. 9). This is not found persuasive as the amendment necessitated further search and consideration, the result of which is the rejection presented in this Office Action that includes the teachings of Nagata regarding a bicontinuous structure.
Applicant also argues that claim 20 is patentable because Sakurai gives support only for the resin-permeated portion along the end portions and alleges that Sakurai does not disclose wherein the resin-permeated portions extend along the full length of the insulating layer (Remarks, pg. 10). This is not found persuasive as the broadest reasonable interpretation of the claim limitation “along the full length of the insulating layer” is not limited to the DH direction of Sakurai in Fig. 5, as applicant appears to allege. In particular, the DH direction may be interpreted as a width direction whereas the peripheral edge extending into the page in Fig. 5 of Sakurai may be interpreted as the full length. In this interpretation, Sakurai discloses wherein the resin-permeated portions are continuous along the full-length, i.e. along the peripheral edges, of the separator.
The examiner notes that this interpretation may be overcome by amending the claim language such that the claimed continuous region between the full length of the porous insulating layer is additionally between the full width of the porous insulating layer wherein the width and length are directions orthogonal to the stacking direction of the electrode.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728